OPINION
By THE COURT
This action originated in the -Court of Common Pleas of Montgomery County in the nature of a habeas corpus through which it was sought to have the relator, Frank Smith, discharged from the custody of the defendant as superintendent of the Dayton workhouse. After hearing, the writ was denied by the Common Pleas Court on May 26, 1936. Notice of appeal on question of law was filed June 12, 1936. Transcript of docket and journal entries, including original papers, were filed in this court on same date.
No briefs have been filed as required under Rule VII of this court.
*207Relator’s brief would have been due for filing on or before August 8, 1936. No extension of time was sought or obtained for filing of brief. Counsel for relator died August 19, 1936. This would be after the due date for filing of relator’s brief.
On the call of the docket in this court on November 6, 1936, the cause was regularly assigned for hearing on December 2, 1936.
The appeal is dismissed for failure to prosecute, and costs adjudged against the relator. Exceptions will be allowed.
CRAIG, PJ, BARNES and HORNBECK, JJ, concur.